          Case 3:20-cv-02731-VC Document 303 Filed 06/02/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         BAIL ORDER NO. 24
          v.                                         Re: Dkt. Nos. 253, 274

  DAVID JENNINGS, et al.,
                 Defendants.

       The bail requests from the following detainees are moot:
           •   Aylaliya Birru
           •   Dikshat Dikshat
       The bail requests from the following detainees are denied without prejudice:
           •   German Arnoldo Najera Grejeda
           •   Juan Aguilar Castaneda
           •   Primo Domingo
           •   Ruben Morales Vargas
       The bail requests from the following detainees are granted:
           •   Fredin Navarrete Villeda
           •   Aaron Ramirez Avila
           •   Francisco Linares Morales
           •   Jose de Jesus Olvera Gonzalez
           •   Nelson Coche Salazar
Bail is subject to the standard conditions of release stated at Dkt. 108. Bail for Mr. Linares
          Case 3:20-cv-02731-VC Document 303 Filed 06/02/20 Page 2 of 2




Morales and Mr. Coche Salazar is subject to the further conditions that they are prohibited from
consuming alcohol, that there must not be any alcohol in the homes where they reside, that they
must submit to alcohol monitoring, that they must attend group sobriety meetings, and that they
are prohibited from driving. Mr. Linares Morales’s bail is also subject to the condition that he
cannot be released except to be transported directly to the treatment facility. Mr. Olvera
Gonzalez’s bail is subject to the further condition that class counsel must certify to ICE that there
is space available for him at the transitional housing program.
       The plaintiffs should provide a supplemental filing regarding Bernard Oretekor's
application. The filing should address how Mr. Oretekor will get to Georgia, where he would
stay until he leaves for Georgia, and whether he would be able to quarantine before (for
example) getting on an airplane. The government may file a response within two business days
of the supplemental filing.
       IT IS SO ORDERED.
Dated: June 2, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
